In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-1265
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

SAMMY JONES, JR.,
                                        Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
               for the Eastern District of Wisconsin.
         No. 01-CR-231—Charles N. Clevert, Jr., Judge.
                        ____________
   ARGUED DECEMBER 17, 2003—DECIDED MARCH 5, 2004
                   ____________



  Before KANNE, ROVNER, WILLIAMS, Circuit Judges.
  KANNE, Circuit Judge. Sammy Jones was working in
Milwaukee’s main post office when he was arrested and
escorted across the street to an inspection services office for
questioning. While in an elevator leaving the post office,
Jones laid his head on the shoulder of one of the inspectors
and said that he was sorry that he had let so many people
down. Approximately 20 minutes later Jones was in a small
interrogation room and that same inspector was question-
ing him with a raised voice. A second inspector, visibly
armed with a holstered handgun, also participated in the
interrogation. Before halting the hour-long interview, Jones
had confessed to opening envelopes and taking cash and a
gift card. Jones moved to suppress his confession as invol-
2                                               No. 03-1265

untary, but he was unsuccessful. A jury ultimately found
him guilty of one count of possession of stolen mail, 18
U.S.C. § 1708, and two counts of theft of mail by a postal
employee, id. § 1709. He was sentenced to 5 months of time
served (his bond had been revoked), $300 in special assess-
ments, and $290 in restitution. On appeal Jones reasserts
that his confession was involuntary and should have been
suppressed. We agree with the district court that Jones’s
confession was not coerced and note also that even if it were
coerced, any error in admitting it would have been harmless
in light of the overwhelming evidence against Jones.
  In February 2001 Katherine Scheller mailed her daugh-
ter-in-law three American Express gift checks totaling $250.
Her daughter-in-law received the birthday card in
a damaged-mail baggie, but the checks were missing.
Scheller reported the incident to the post office and in-
vestigation later revealed that on February 5 Jones cashed
those same three American Express gift checks, identifiable
by their serial numbers, at his credit union. The gift checks
formed the basis for the charge that Jones possessed stolen
mail.
  Postal inspectors conducted surveillance of Jones at his
workplace. On May 14 Jones was assigned to work in the
“rewrap” area where employees process damaged mail.
Inspectors set up surveillance cameras to record Jones’s
activities, and they also observed him from behind shaded
glass. The inspectors saw Jones leave his work station in
the rewrap area several times and go to a different area
where large greeting cards are sorted. Jones took envelopes
back to his rewrap area, opened them, and removed their
contents. The surveillance tape shows Jones opening up one
card that was later identified to be sent by Katherine
Trawitzki to her mother for Mother’s Day, and removing a
K-Mart gift card from the envelope. Jones had the K-Mart
gift card when he was arrested. This incident formed the
basis for one of the mail theft counts.
No. 03-1265                                                3

  On the same morning, inspectors also caught Jones
opening an “identifiable” piece of mail that they had put
into circulation through his station. The inspectors made up
a fake greeting card, complete with a fictitious recip-
ient—Bobby Kendricks—and they put real cash inside. The
inspectors photocopied the card and cash for later identifi-
cation and then circulated it through Jones’s work station.
It is unclear whether the surveillance tape specifically
caught Jones opening the Kendricks’s card, but the card
was later found set aside at Jones’s work station, and he
had the identifiable cash when he was arrested. This
incident formed the basis for the second mail theft count.
  According to testimony at the suppression hearing, four
inspectors confronted Jones shortly after they observed him
opening mail. The inspectors took him across the street,
searched him, removed his handcuffs, and placed him in a
small interview room. Inspectors James Gill and Jeff
Girardot then conducted an interrogation that lasted
approximately one hour. Girardot and Jones sat across from
each other at a small table and Gill sat at one end. Gill was
armed during the interview. The investigators began by
asking Jones about the American Express gift checks, which
he claimed to have legitimately purchased. The inspectors
also asked Jones about the greeting cards, cash, and gift
card. When he denied any wrongdoing, the inspectors
challenged him, either by presenting him with evidence to
the contrary, or, according to Jones, by yelling at him until
he agreed with their version of events by saying “whatever
you say is right.”
  Jones moved to suppress his confession, arguing that he
had been coerced to confess by Girardot’s yelling and Gill’s
display of his weapon. Jones further argued that, although
he had attended interrogations in the past as a union rep-
resentative, he had never seen an investigator conduct an
interview while visibly armed; thus, his perception that his
interview was abnormal only exacerbated his fears. At the
4                                               No. 03-1265

suppression hearing, though, Jones insisted that he “would
not have taken a beating” from the inspectors. In response
to the magistrate judge’s invitation to submit additional
memoranda after the hearing, Jones asked the court to
consider his mental illness in assessing whether his state-
ments were voluntary. (An earlier competency evaluation
revealed that Jones suffered from paranoia, delusional
behavior, and grandiose thoughts.) The magistrate judge,
persuaded by Jones’s familiarity with interrogations by
postal inspectors and his comment that he would not have
taken a beating from the inspectors, concluded that Jones’s
confession was voluntary. The district court adopted the
findings and conclusions of the magistrate judge. At trial,
Jones’s statements were presented to the jury though Gill’s
testimony.
  On appeal Jones reasserts that his confession was
coerced. He attempts to focus our attention on his mental
health. It is well established that mental state alone cannot
render a confession involuntary; government coercion must
also be a factor. Colorado v. Connelly, 479 U.S. 157, 164
(1986). In line with that rule, Jones’s theory is that his
delusional behavior, paranoia, and grandiose thoughts
made him feel particularly threatened by Girardot’s yelling
and Gill’s display of his weapon. But this was not the theme
of his testimony at the suppression hearing. In fact, neither
he nor counsel mentioned his mental state during the
suppression hearing; his attorney raised the issue in
a memo submitted after the suppression hearing, vaguely
referring to evidence of Jones’s mental health that had been
presented to the court as part of a competency evaluation.
Noticeably lacking, though, is any evidence that Jones was
actually entertaining paranoid, delusional, or grandiose
thoughts during the interrogation. Not once during his
testimony at the suppression hearing did Jones suggest
that he had irregular thought patterns during the interro-
gation. The district court considered the only evidence
No. 03-1265                                                 5

before it regarding Jones’s mental health and noted that he
had already been found competent to stand trial and that
the inspectors had done nothing to take advantage of his
mental state.
  Mental state is just one of many factors to consider
when assessing the voluntariness of a confession. United
States v. Huerta, 239 F.3d 865, 871 (7th Cir. 2001). The
nature of the interrogation, the length of the detention,
whether the interrogators used physical violence, whether
the interrogators informed the suspect of his rights, and the
defendant’s age, education, and intelligence level are also
factors. Id. The nature of the interrogation, including the
yelling and presence of a weapon, is Jones’s primary
complaint. But this factor is countered by many others. The
interrogation lasted only an hour. See, e.g., United States v.
Doe, 149 F.3d 634, 639 (7th Cir. 1998) (two hours of ques-
tioning handcuffed in the back of a police car in a remote
location not sufficient to find waiver of rights involuntary).
The inspectors informed Jones about his rights and did not
use any physical violence. Jones was not handcuffed, and,
although he never asked, he was not denied beverages,
phone calls, or access to a restroom. In addition, he was in
a familiar setting because he had attended similar inter-
views as a union representative.
  There is evidence that Jones’s will was not overborne.
He professed his innocence with respect to one charge, and
he was the one who ultimately ended the interrogation.
Further, Jones admitted at the suppression hearing that he
would not take a beating from the investigators, which the
district court interpreted as proof of Jones’s composure. So,
the totality of the circumstances show that Jones’s state-
ments were voluntary.
 Even if the confession were coerced, any error in ad-
mitting it would have been harmless. See Arizona v.
Fulminante, 499 U.S. 279, 303, 310 (1991) (holding that
6                                                No. 03-1265

harmless-error analysis applies to involuntary confessions).
Regarding the possession-of-stolen mail count, documentary
evidence showed that Jones signed and cashed three
American Express gift checks that Scheller had mailed to
her daughter-in-law. Scheller was able to verify that the
checks were hers based on their serial numbers. The bank
teller at Jones’s credit union identified his signature on the
checks and also testified that she remembered the transac-
tion because she had asked Jones where he got the checks.
As far as the two mail theft charges, one for theft of the
Trawitzki mail and one for theft of the Kendricks mail, the
documentary and testimonial evidence presented was
overwhelming. Gill testified that he saw Jones leave his
work station to retrieve greeting-card-sized envelopes from
the sorting area and bring them back to his work station.
Jones was also caught on surveillance tape opening up
envelopes at his work station, removing their contents, and
putting things into his pockets. Although neither of the
charged envelopes was individually identifiable on the
video, Jones was later caught with the contents of the
envelopes in his possession—a K-Mart gift card from the
Trawitzki envelope and $25 in identifiable bills from the
Kendricks envelope. In sum, any error in admitting Jones’s
statements would have been harmless beyond a reasonable
doubt. Id. at 310; Chapman v. California, 386 U.S. 18, 24
(1967).
    Accordingly, we AFFIRM the judgment of the district court.
No. 03-1265                                         7

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—3-5-04